ITEMID: 001-68775
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ERTURK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Non-pecuniary damage - financial award
TEXT: 4. The applicant was born in 1959 and lives in Ankara.
5. On 21 November 1983 the applicant was arrested and taken into police custody on suspicion of membership of an illegal organisation, the DevYol (Devrimci Yol - the Revolutionary Way).
6. On 30 December 1983 the Ankara Martial Law Court ordered the applicant’s detention on remand.
7. On 14 December 1988 the applicant was released pending trial.
8. On 19 July 1989 the Ankara Martial Law Court convicted the applicant of membership of an illegal organisation and sentenced him to seven years’ imprisonment.
9. On 28 December 1996 the Court of Cassation quashed the judgment of the Ankara Martial Law Court on the ground that the latter had misinterpreted the domestic law in respect of the offence in question.
10. Subsequent to the promulgation of Law no. 3953 on 27 December 1993, which abolished the jurisdiction of the Martial Law Courts, the Ankara Assize Court acquired jurisdiction in the applicant’s case.
11. On 6 May 1996 the Ankara Assize Court commenced the applicant’s trial.
12. On 28 May 2004 the applicant was convicted of attempting to undermine the constitutional order under Article 146 of the Criminal Code. The first-instance court however held that there was no need for the applicant’s imprisonment, taking into account his previous custody and detention on remand.
13. The proceedings are still pending.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
